Citation Nr: 1504720	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, prior to September 4, 2009.

2.  Entitlement to a disability rating in excess of 30 percent for psychiatric disorder, to include PTSD and major depressive disorder, on and after September 4, 2009.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of entitlement to a rating in excess of 30 percent for psychiatric disorder since September 4, 2009, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to September 4, 2009, the Veteran's psychiatric disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

Prior to September 4, 2009, a rating in excess of 30 percent for service-connected psychiatric disorder is not warranted.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Initial Disability Rating for Psychiatric Disorder

The Veteran is currently assigned a 30 percent rating for his service-connected psychiatric disorder, effective March 14, 2005.  He asserts that his symptoms are worse than what is contemplated by the 30 percent rating criteria.  

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Psychiatric disorders are rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under that code, a zero percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, without routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  A score of 41 to 50 is assigned where there are serious symptoms such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The evidence reflecting the Veteran's psychiatric condition prior to September 4, 2009 comes from VA outpatient treatment records and VA examinations.  Records from that time period show that the Veteran consistently reported primary symptoms of nightmares, night sweats, insomnia, and depression.  The Veteran also reported other symptoms such as anxiety, irritability, low energy, anhedonia, suicidal ideation without intent, and feelings of worthlessness.  The Veteran's treatment records document that he was consistently cooperative, with good hygiene and appropriate appearance at all appointments.  His records further reflect that he had no audio or visual hallucinations, or homicidal ideations during that time.  Except for during the August 2009 VA examination, the Veteran's speech was consistently noted to be normal and thought processes were goal-directed.  The Veteran consistently had fair judgment and insight into his condition during that time period.

As to familial and social relationships, the record shows that the Veteran had a common law wife for approximately 20 years, who died in 2006.  The Veteran reported being in a relationship in August 2009.  Additionally, at the August 2009 VA examination, the Veteran reported that he spoke to his daughter regularly and felt close to his grandchildren.  The Board acknowledges that the Veteran is socially isolated, however, the August 2009 VA examiner noted that the Veteran was socially isolated before entering the military, as he reported having no close friendships during his childhood, other than his twin brother and a friend in the high school band. 

The Veteran was also noted to maintain part-time employment at Harrah's Casino during that time period.  In his August 2005 VA examination, the Veteran denied any problems on the job, although he described it as a fairly stressful job.  The Veteran was also documented to be working at Walmart as an Automotive Support Manager; however, at the time of the August 2006 VA examination, he was on temporary leave due to neck and back injuries.

Prior to September 4, 2009, the Veteran's GAF scores were noted to be 65 in August 2005, 55 in January 2006, and 55 in August 2009,  and 60 in September 2009, representing mild to moderate impairment in social and occupational functioning.

The Board finds that a disability rating in excess of 30 percent is not warranted for the time period prior to September 4, 2009.  The record shows that prior to that date, the Veteran's psychiatric disorder was primarily manifested by depression, insomnia, nightmares, and night sweats.  The Veteran also experienced some suicidal ideation, anxiety, irritability, and anhedonia.  Although the Board acknowledges that the Veteran's GAF scores indicate a higher severity in symptoms, such scores are only a factor to be considered in determining the Veteran's level of disability.  The symptomatology described in the Veteran's treatment records is consistent with a 30 percent rating.  Accordingly, the Board finds that prior to September 4, 2009, a rating in excess of 30 percent is not warranted.

The medical evidence of record contains no indication that the Veteran experiences any other symptoms indicative of a higher rating prior to September 4, 2009.  The Veteran was consistently noted to be fully oriented, with normal hygiene and appearance.  The symptoms documented during that time were never noted to have been of such severity as to affect his ability to function independently, appropriately or effectively.  Also, although he experienced irritability, it was not of such severity as to approximate impaired impulse control.  To the contrary, the Veteran reported that he is generally able to maintain calm in dealing with others, despite feelings of anger.  VA examination dated August 2005.  Although some social impairment and isolation were noted, they did not rise to the level of inability to establish and maintain effective relationships.  Rather, the Veteran maintained good relationships with his family, and was able to establish a new romantic relationship following the death of his wife.  

While the Board acknowledges that the Veteran was noted to have suicidal thoughts in his August 2005 and August 2009 VA examinations, it was without an active plan or intent.  Otherwise, the majority of the Veteran's psychiatric treatment records during that time period consistently document that he had no suicidal or homicidal ideation.  Consequently, there is no evidence that any suicidal ideation was of the severity, frequency, or duration as to result in the types of occupational and social impairment associated with a higher rating.  

The Board acknowledges that the Veteran believes his psychiatric disorder to be of a great severity.  However, the Board finds that his statements are supportive of a 30 percent rating for the time period prior to September 4, 2009.  The Veteran primarily described his symptoms as nightmares, night sweats, and depression.  Such symptomatology is consistent with the ratings the Board has assigned.

In sum, the Board finds that the Veteran's disability picture more closely approximated a rating of 30 percent, but no greater, for the time period prior to September 4, 2009.

II. Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is thus adequate such that no referral is required.  It is only if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology that the Board then determines whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Thun v, 22 Vet. App at 115-16.  If such factors are present, then referral is required.  Id.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with psychiatric disorder, which is reflected by the assigned rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned appropriate because the rating criteria more closely described the Veteran's disability picture.  The Veteran reported anxiety, depression, sleep impairment, irritability, and some suicidal ideation.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's psychiatric disability symptomatology.  

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service connected disabilities to include prostate cancer, psychiatric disorder, tinnitus, hearing loss, and erectile dysfunction.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d at 1365-1366.

III.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated in April 2005 is of record.  The RO has obtained pertinent records including the Veteran's service treatment records, service personnel records, and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

Additionally, the Veteran testified at a hearing before the Board in October 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014).

The Veteran was also provided with VA examinations in August 2005 and August 2009 for his psychiatric claim, and has made no allegations as to the inadequacy of any opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Prior to September 4, 2009, entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.


REMAND

Unfortunately, the Veteran's claim on appeal requires remand for further development.  Although the statement of the case (SOC) issued in April 2012 indicated review of VA outpatient records from December 2003 to February 2012, the Board cannot locate mental health records dated from September 2009 to October 2012, specifically those dated in September 2012 that were discussed in the SOC.  While the RO may have, in fact, electronically viewed those records, they were never transferred to the Veteran's Virtual file.  Accordingly, the Veteran's VA records should be actually updated for review by adjudicators.

Additionally, the Board finds that an inferred claim TDIU has been raised by the record as part of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009) (a claim for TDIU is part of an increased rating claim, when the appellant asserts that he is unable to work due to his service-connected disabilities).  The Veteran may be awarded TDIU upon a showing that he is unable to secure or follow substantially gainful employment due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2014).  Evidence of unemployability need only be an allegation that the Veteran cannot work or that he lost employment due to service-connected disabilities, either expressly raised by a Veteran or reasonably raised by the record.  Roberson v. Principi, 251 F.3d 1378 (2001); Rice, 22 Vet. App. at 453-454.

Here, the Veteran testified in his October 2014 Board hearing that he had to quit his job due to his PTSD symptoms.  Specifically, he asserted that constantly forgetting things and making mistakes at work resulted in disciplinary action.  The Veteran testified that he quit his job since he was about to be fired. The Board finds that a claim for TDIU was reasonably raised by the record as part of the Veteran's increased rating claim for his back disability.  Thus, remand to the RO is necessary for further development and adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA mental health clinical records from September 2009 to October 2012, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2. Issue the Veteran a notice letter as to the information and evidence needed to substantiate a claim for TDIU.

3. Then, the RO should again review the record and adjudicate the issues of entitlement to a rating in excess of 30 percent subsequent to September 4, 2009 for psychiatric disorder; and entitlement to TDIU under 38 C.F.R. § 4.16(a) and(b).  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


